Citation Nr: 1445566	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  09-12 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for arthritis of multiple joints. 

2.  Entitlement to an evaluation in excess of 10 percent for left thumb condition. 

3.  Entitlement to an evaluation in excess of 10 percent for right thumb condition. 

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to March 1964. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in North Little Rock, Arkansas.

In February 2010, the Veteran presented testimony in a travel board hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

In July 2010, the Board remanded this matter for further development which has been completed, and the case has been returned 

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In an October 2001 rating decision, the RO declined to reopen the Veteran's claim for service connection for arthritis of multiple joints; the Veteran did not appeal this determination within one year of being notified. 

2.  Evidence received since the October 2001 rating decision, when viewed in conjunction with all the evidence of record, does not raise a reasonable possibility of substantiating the claim of service connection for arthritis of multiple joints and need not be considered in order to fairly decide the claim.   

3.  The Veteran's right and left thumb conditions have been manifested by pain and decreased range of motion but not by limitation of motion of the thumb with a gap of more than two inches between the thumb and fingers with the thumb attempting to oppose the fingers.


CONCLUSIONS OF LAW

1.  The October 2001 RO decision that declined to reopen the Veteran's claim for service connection arthritis of multiple joints is final.  38 U.S.C.A § 7105 (c) (1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

2.  New and material evidence has not been received sufficient to reopen the claim of service connection for arthritis of multiple joints.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

3.  The criteria for an evaluation in excess of 10 percent for left thumb condition have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.31 , 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5228 (2013). 

4.  The criteria for an evaluation in excess of 10 percent for right thumb condition have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.31 , 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5228 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

As noted above, the Board remanded this matter in July 2010.  Specific to the claims currently addressed in this decision, the Board instructed the AOJ to obtain outstanding VA treatment records, obtain Social Security Administration (SSA) records, provide the Veteran with a VA examination, and re adjudicate the claims.  Subsequently, outstanding VA treatment records were obtained, it was determined that the Veteran's SSA records were unavailable, he was afforded an examination in August 2010, and his claims were re adjudicated in a November 2010 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in January 2008, prior to the March 2008 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a)  (West 2002) and 38 C.F.R. § 3.159(b) (2013), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter informed the Veteran that in order to establish a higher rating for his service-connected disorders, the evidence would need to show that his disabilities had increased in severity.  He was informed of the type of evidence that could be submitted to support his increased rating claims.  The letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Specific to requests to reopen, the Veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection for arthritis of multiple joints.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the January 2008 notice letter included the criteria for reopening the previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Consequently, the Board finds that adequate notice has been provided, as the Veteran was informed about what evidence is necessary to substantiate the elements required to establish service connection for his claim that were found insufficient in the previous denial.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  All identified and available treatment records have been secured.  The Veteran's service treatment records and post-service medical records are in the claims folder.  As indicated above, the AOJ attempted to obtain the Veteran's SSA records but determined that these records were unavailable, all efforts to obtain the information had been exhausted, and further attempts would be futile.  Therefore, the Board finds that additional efforts to obtain any of these records would be futile, and as such, the Board finds that VA has fulfilled its duty to assist in obtaining those records.

The VCAA appears to have left intact the requirement that a veteran must first present new and material evidence in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108 before the Board may determine whether the duty to assist is fulfilled and proceeding to evaluate the merits of that claim.  It is specifically noted that nothing in the VCAA shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in the provisions of 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) (West 2002).  As set forth below, the Veteran has not submitted new and material evidence to reopen the claim for service connection for arthritis of multiple joints.  Accordingly, VA has no further duty to assist him in the development of that claim.  

As to the claims for increased evaluations, the Veteran was provided VA examinations throughout the appeal period.  A review of the VA examination reports reflects that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the disability.  Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his disorders since he was last examined in August 2010.  See 38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. 
§ 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2013); Barr, 21 Vet. App. at 312

Also, as noted above, the Veteran presented testimony in a travel board hearing before the undersigned.  In this regard, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with this regulation.  These duties consist of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  This was done during the February 2010  hearing before the Board.  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conducting of the Board hearing.  Thus, the duties to notify and assist have been met.


New and Material 

In a May 1988 rating decision, the RO denied service connection for arthritis in multiple joints.  The Veteran was informed of that decision, and he did not file a timely appeal.  He subsequently attempted to reopen his claim, and in an October 2001 rating decision, the RO declined to reopen his claim.  The Veteran was informed of the October 2001 rating decision and he did not file a timely appeal.  Accordingly, the Board finds that the October 2001 rating decision is final.  38 U.S.C.A § 7105 (c) (1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

The claim of entitlement to service connection for arthritis in multiple joints may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2013); Manio v. Derwinski, 1 Vet. App. 140 (1991).   
The Veteran filed this application to reopen her claim in January 2008.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In this regard, in the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records and post-service medical records.  While there were complaints of painful joints, the records failed to show a connection between service and the claimed disability.  The record also included a letter the Veteran sent to his mother during service complaining of his left shoulder.  In declining to reopen the claim for service connection in October 2001, the RO found that the evidence did not demonstrate that the Veteran's arthritis of multiple joints was incurred in or aggravated by the Veteran's service.  

To reopen the claim, the new evidence must show that the Veteran's arthritis of multiple joints was incurred in or aggravated by service.    
  
The Board finds that the evidence received since the last final decision does not raise a reasonable possibility of substantiating the claim.  The evidence consists of post-service medical records which do not show that arthritis of multiple joints was incurred in or aggravated by service.  The record also includes the Veteran's testimony at the February 2010 hearing.  His testimony as to seeking treatment and symptoms is cumulative of documented lay contentions of record at the time of the earlier rating decision.  In this regard, the Board notes that the Veteran may be competent to observe symptoms, but not to render a diagnosis of arthritis based solely upon lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Notably absent is any evidence even indicating, much less showing, that the Veteran has arthritis of multiple joints (other than for which he is already service-connected) that are related to service.  Without such evidence, the claim for service connection for arthritis of multiple joints cannot be reopened.  See 38 C.F.R. § 3.156(a) (2013). 

Thumb Disabilities

The Veteran is seeking entitlement to a disability rating in excess of 10 percent for his left and right thumb disabilities.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2013).

The provisions of 38 C.F.R. § 4.31 indicate that in every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2013).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

Rating factors for a disability of the musculoskeletal system included functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling, incoordination, pain on movement, deformity, or atrophy of disuse.  38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). Significantly, when rating disabilities based on limitation of motion, the intent of the Rating Schedule is to "recognize painful motion with joint or periarticular pathology as productive of disability," as well as to recognize that "actually painful" joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  These regulations apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011). 

The Board observes that recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Instead, in the Mitchell case, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

The Veteran's right thumb disability has been evaluated under Diagnostic Code 5224, used for evaluating ankylosis of the thumb.  Under Diagnostic Code 5224, 
a 10 percent evaluation is warranted for favorable ankylosis of the thumb and a 20 percent evaluation is warranted for unfavorable ankylosis of the thumb.  38 C.F.R. 
§ 4.71a , Diagnostic Code 5224.  Ankylosis is immobility and consolidation of a joint due to injury or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision).  However, the evidence, as outlined below, does not demonstrate the presence of ankylosis in either thumb, and therefore the Board finds that evaluation of either thumb under this code is not appropriate.  

The Veteran's disability has been manifested by arthritis and limitation of motion and more appropriately rated under the following codes. 

Disabilities of the thumb are rated under 38 C.F.R. § 4.71a (schedule of ratings - musculoskeletal system).  Degenerative arthritis is rated under Diagnostic Code 5003, which directs that the rating will be based on limitation of motion under the appropriate diagnostic code for the joint or joints involved, but that a minimum of 10 percent is to be assigned if the limitation of motion is noncompensable.

Diagnostic Code 5228 is used to evaluate limitation of motion of the thumb.  Under Diagnostic Code 5228, the criteria for a 10 percent rating are limitation of motion of a major or minor thumb with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  The criteria for the next higher rating, 20 percent, are limitation of motion of a major or minor thumb with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  

A June 2007 VA treatment record noted that the Veteran had chronic pain due to his arthritis, and he was not able to hold up his paint brush.  

An October 2007 private treatment record showed the Veteran had soft tissue swelling with pain and decreased range of motion at both metacarpophalangeal joints and interphalangeal joints at the bilateral thumbs, more significant on the right versus the left.  He had weak grip strengths bilaterally secondary to his pain and weakness at the thumbs.  

A November 2009 VA examination report showed that there was overall decrease in hand strength and hand dexterity.  There were flare-ups involving the bilateral carpal metacarpal which were precipitated by over use and trying to paint and button which were alleviated by rest and medications.  These flare-ups occurred weekly and lasted for hours and were severe, and the limitation was moderate to severe.  

On evaluation, there was no gap between the either of the thumb pads and the fingers but there was objective evidence of pain, and objective evidence of pain following repetitive motion and additional limitation of motion with pain being the most important factor and the gap between each thumb pad and tips of fingers on attempted opposition of thumb to finger was less than one inch.  There was no amputation of a digit or part of a digit, no ankylosis of one or more digits, nor deformity of one or more digits.  There was decreased strength for pushing, pulling, and twisting as there was decreased ability with holding onto things for pulling and twisting; there was also decreased dexterity for twisting, probing, writing, touching, and expression as there was decreased writing due to pain in thumbs.  Another significant finding was decreased strength of both thumbs to opposition in ability to hold paper but grip was weak due to pain in thumb and the grip measured 0 to 20 bilaterally.  X-rays showed degenerative changes of the interphalangeal joint of the left thumb and mild degenerative changes of the interphalangeal joint of the right thumb.  

A February 2010 private treatment record showed that the Veteran was able to oppose his thumb to the tips of his fingers, but he had no grip strength bilaterally.  He also had pain on both active and passive motion of the thumbs

On VA examination in August 2010, there was no gap between either thumb pads and the fingers but there was objective evidence of pain, and objective evidence of pain following repetitive motion and additional limitation of motion with pain being the most important factor.  There was no gap between each thumb pad and tips of fingers on attempted opposition of thumb to finger.  There was no amputation of a digit or part of a digit, no ankylosis of one or more digits, and no deformity of one or more digits.  There was mild decreased strength for pushing, pulling, and twisting; and mild decreased dexterity for twisting, probing, writing, touching, and expression.    X-rays showed mild degenerative joint disease of the first carpometacarpal articulation and old healed boxer's fracture of the fifth metacarpal on the right hand, and mild-moderate degenerative joint disease of the first metacarpal phalangeal articulation of the left hand.   

Based on the evidence of record, neither the Veteran's left or right thumb disability meets the criteria for an evaluation in excess of the current 10 percent disability evaluations.  There is no indication of limitation of motion of either thumb with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  Additionally, there is no evidence that the Veteran's limitation of motion of either thumb, accompanied by X-ray evidence of arthritis, involves two or more major joint groups with occasional incapacitating exacerbations, as is required for a 20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1 (2013). 

The Board is required, pursuant to DeLuca, to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion.  However, even taking into consideration pain following repetitive motion, there is no indication that pain, due to disability of either thumb, results in functional loss greater than that contemplated by the 10 percent disability rating.  38 C.F.R. §§ 4.40, 4.45 (2013).  There is no indication that he has functional loss that most closely approximates the next level of disability, a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, as is required for a 20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5228 (2013).  Thus, the Board finds that the currently assigned 10 percent disability rating already contemplates any functional impairment related to pain on limitation of motion and does not warrant an additional rating under DeLuca. 

The Board has considered whether an increased disability rating might be warranted for any period of time during the pendency of this appeal.  Fenderson, 12 Vet. App. 119.  The weight of the evidence demonstrates that initial disability ratings in excess of 10 percent for each thumb disability is not warranted.  38 U.S.C.A. § 5107(b) (West 2002).

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is assigned the a 50 percent disability rating for his left knee disability in addition to the 10 percent disability ratings for each thumb.  The Veteran has at no time during the period under consideration indicated that he believes the assigned schedular ratings for these service-connected disabilities to be inadequate or that the schedular criteria for these disabilities do not adequately describe or reflect his symptomatology.  Further, the Veteran has at no point during the current appeal indicated that his service-connected thumb disabilities result in further disability when looked at in combination with this other service-connected disability.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's bilateral thumb  disabilities manifested by pain on motion.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).


ORDER

New and material evidence not having been received, the application to reopen a claim for service connection for arthritis of multiple joints is denied.

Entitlement to an evaluation in excess of 10 percent for left thumb condition is denied. 

Entitlement to an evaluation in excess of 10 percent for right thumb condition is denied. 



REMAND

In the July 2010 remand, the Board specifically instructed the AOJ to obtain a VA examination to address the effect of the Veteran's service-connected disabilities on his employability.  Although the Veteran was afforded an examination with regard to his thumb disabilities, he was not provided one that addressed both his thumb and service-connected left knee disabilities as directed by the Board.  Therefore, on remand, he must be afforded another examination.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an examination with an appropriate medical professional who is qualified to offer an opinion regarding the functional impairment of the Veteran's service-connected disabilities with regard to his employment.  In proffering an opinion, the examiner should review the paper and electronic claims file (or copies of the relevant evidence should be made available to him/her).

The examiner must interview the Veteran as to his education, training, and work history.  The examiner must provide opinions as to the functional impairments caused by the service-connected disabilities (left knee and bilateral thumb disabilities) with regard to his ability to perform tasks, including sedentary and physical tasks.

All opinions expressed should be accompanied by supporting rationale.

2. Thereafter, readjudicate the Veteran's claim based on the all evidence.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


